Bloodworth, J.
1. “ In criminal law, conspiracy is a combination or agreement between two or more persons to do an unlawful act, and may be established by proof of acts arid conduct, as well as by direct proof or by express agreement.” Bolton v. State, 21 Ga. App. 184 (94 S. E. 95). The evidence was sufficient to authorize the following instruction : “ If two or more persons form a common intent and purpose to commit a crime, and, in pursuance of such common intent and purpose, such crime is actually committed, then and in that event the act of each person acting with a .common intent and purpose 'in the commission of the crime is attributable to and is the act of all present aiding and abetting in the crime.”
2. Under the oft-repeated ruling of this court and of the Supreme Court that each ground of a motion for a new trial must be complete within itself and understandable without examination of the brief of evidence or of .any other part of the record, the second ground of the motion for a new trial will not be considered. Without referring to other parts of the record it is impossible to tell to whom 'the “ him ” mentioned in this ground of the motion referred, or to determine whether or not the evidence was material. See Morrow v. State, 22 Ga. App. 253 (95 S. E. 934), and citations.
3. There is ample evidence to support the verdict, which has the approval of the judge who tried the case, and no error was committed by the overruling of the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

Conviction of manslaughter; from Fulton superior court — Judge Humphries. March 27, 1922.
H. A. Allen, for plaintiff in error.
John A. Boykin, solicitor-general, E. A. Stephens, contra.